Citation Nr: 1019937	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for metatarsalgia of 
the bilateral feet with idiopathic neuropathy, to include as 
secondary to the service-connected residuals of a left knee 
injury.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and June 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The January 2006 rating decision denied service connection 
for a bilateral foot disability, while the June 2006 rating 
decision denied service connection for hepatitis C.

In August 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer at the St. Louis RO.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In September 2008, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims file.

In March 2009, the Board remanded this case for additional 
development, specifically for the purpose of arranging VA 
examinations for the disabilities at issue.  Based on the 
findings of a December 2009 VA examination report, a February 
2010 rating decision granted entitlement to service 
connection for onychomycosis of the bilateral great toenails 
/ tinea pedis and for hallux valgus of the right foot.  The 
February 2010 rating decision also denied the Veteran's 
bilateral foot disability claim to the extent that it denied 
service connection for metatarsalgia of the bilateral feet 
with idiopathic neuropathy.  This issue, as well as his claim 
of entitlement to service connection for hepatitis C, has 
therefore been returned to the Board for further 
adjudication.


FINDINGS OF FACT

1.  The Veteran's metatarsalgia of the bilateral feet with 
idiopathic neuropathy is not etiologically related to service 
or to a service-connected disability.

2.  The preponderance of the evidence is against finding that 
the Veteran's hepatitis C is related to his military service 
or any event thereof.


CONCLUSIONS OF LAW

1.  The Veteran does not have metatarsalgia of the bilateral 
feet with idiopathic neuropathy that is the result of disease 
or injury incurred in or aggravated during active military 
service, and such disability is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).

2.  The Veteran's hepatitis C is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in August 2005 
in which the RO advised the appellant of the evidence needed 
to substantiate his bilateral foot claim.  This letter 
advised the Veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  A January 2006 
letter provided this information with respect to the 
hepatitis C claim and also notified the Veteran of the 
hepatitis C risk factors.  A June 2008 letter further advised 
the Veteran as to the type of evidence needed to substantiate 
a disability rating for his claims, which satisfies that 
particular element of the Court's holding in Dingess, supra.

Despite the inadequate notice provided to the appellant on 
the effective date element of his claims, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for compensation, any questions as to the appropriate 
effective dates to be assigned are rendered moot.

The Board notes that the June 2008 letter was not issued 
prior to the initial adjudication of the Veteran's claims in 
January 2006 and June 2006.  His claims, however, were 
subsequently readjudicated in supplemental statements of the 
case that were issued in July 2008 and February 2010.  In any 
event, because service connection is being denied for both of 
these claims, the Board finds that any deficiencies in the 
content or timeliness of this notice letter would not be 
prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and VA 
medical records. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination 
in December 2009.  The Board finds that the opinions offered 
in the resulting examination report are adequate for the 
purpose of determining the service connection claims decided 
herein.  This report reflects that the examiner reviewed the 
claims folder, including the Veteran's service treatment 
records and post-service medical records that have been 
submitted in connection with the Veteran's claims.  During 
the examination, the examiner elicited from the Veteran his 
history of complaints, symptoms, and hepatitis C risk factors 
and provided clinical findings detailing the examination 
results.  As will be discussed below, the examiner also 
explained the rationale behind his conclusions through 
citation to medical principles and the facts of the Veteran's 
case.  For these reasons, the Board concludes that the VA 
examination report in this case provides an adequate basis 
for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

A.  Metatarsalgia of the Bilateral Feet with Idiopathic 
Neuropathy

The Veteran has claimed entitlement to service connection for 
a bilateral foot disability as secondary to a service-
connected left knee disability.  As noted in the 
Introduction, service connection was granted for 
onychomycosis of the bilateral great toenails / tinea pedis 
and for hallux valgus of the right foot in a February 2010 
rating decision following the March 2009 Board remand.  Thus, 
the only foot disability remaining on appeal is entitlement 
to service connection for metatarsalgia of the bilateral feet 
with idiopathic neuropathy.

At his September 2008 Board hearing, the Veteran testified 
that his heels and the balls of his feet hurt.  He noted 
having problems when trying to stand or walk for a period of 
time.  He first recalled having this pain around the year 
1979, 1980, or 1981, following his 1979 knee surgeries.  He 
did not specifically recall having had this pain in service.  

The Board notes that the January 1973 report from the 
Veteran's entrance into service reflects a finding of first 
degree pes planus of the left foot.  While service treatment 
records do reflect the Veteran was treated for complaints 
related to his feet during service, it appears that these 
conditions are not implicated by the Veteran's current 
disability claim.  For example, a July 1974 record reflects 
that the Veteran was seen for dead skin on both feet and for 
bunions on the right foot.  The June 1974 separation 
examination report notes that the Veteran had "burning and 
pain in feet due to hot weather," but it was indicated that 
this condition had resolved.  Otherwise, no suggestion of 
foot pain or neuropathy appears in the Veteran's service 
treatment records.  

Considering that the Veteran did seek treatment for other 
types of foot problems, the Board observes it is reasonable 
to expect that the Veteran would have either mentioned 
symptoms of metatarsalgia and neuropathy that he now 
describes (pain in the heels and balls of his feet) while 
being treated for his other foot conditions or that any such 
condition, if present, would have been noted by a treating 
physician.  In addition, the fact that the Veteran could not 
recall having his current symptoms in service during his 
personal hearing supports the view that his current symptoms 
are distinct from those described in his service treatment 
records.  The greater weight of credible lay and medical 
evidence, therefore, does not reflect that the Veteran 
complained of the same type of pain in service that he 
described at his September 2008 hearing.  

Following his separation from service, the Veteran's VA 
medical records note that he was treated for epidermophyton 
of both feet in November 1975 and for tinea pedis beginning 
in April 1976.  In June 1976, he was noted to have a fissure 
in his left shoe that was thought to be due to his wearing 
shoes that were too narrow.  None of these records suggests 
that the Veteran was experiencing metatarsalgia or neuropathy 
in the years immediately following his separation from 
service.  

Most significantly, the Veteran underwent a VA examination in 
December 2009 to determine whether there was an etiological 
link between the Veteran's metatarsalgia of the bilateral 
feet with idiopathic neuropathy and his military service, to 
include as secondary to his service-connected left knee 
disability.  The VA examiner noted that the Veteran's chronic 
foot pain reportedly began within the past several years and 
opined that there is no evidence to suggest it was related to 
his military service.  The examiner noted that the Veteran's 
VA podiatrist has documented that his idiopathic neuropathy 
of the bilateral feet is possibly related to his history of 
heavy alcohol use.  The examiner noted that the Veteran is 
not diabetic and has had no history of trauma or other likely 
physiologic causes for his chronic foot pain.  

The examiner also noted that, with respect to the 
relationship of his foot condition to his service-connected 
left knee disability, the Veteran currently has no objective 
evidence of prolonged abnormal weight bearing on the right 
foot or the left foot that would indicate an abnormal gait 
caused by the left knee condition.  The examiner noted that 
the Veteran does walk with a limp now, but he had no 
increased callus formation on his feet and no abnormal wear 
pattern on the soles of his shoes that would indicate a 
prolonged gait abnormality due to a lower leg condition as 
the cause of his foot pain.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the December 2009 VA examination was 
conducted by a physician assistant and signed by a physician, 
both of whom are qualified through education, training, or 
experience to provide competent medical evidence under 38 
C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 
(2007).

The etiology opinion was based upon review of the claims 
folder, including the Veteran's service treatment records and 
post-service medical records, as well on an interview with 
and examination of the Veteran.  The examiner discusses the 
Veteran's medical history and her clinical findings in the 
resulting examination report, and she provides a rationale 
for her conclusions.  Therefore, the Board finds this opinion 
to be highly probative to the matter at hand.

The Board notes that the only contrary opinion that has been 
submitted by the Veteran is his own lay opinion that there is 
a link between his metatarsalgia of the bilateral feet with 
idiopathic neuropathy secondary to his service-connected left 
knee disability.  There are instances in which lay testimony 
can serve to establish an association between service and the 
claimed disability for the purpose of establishing service 
connection.  However, as a lay person, the Board finds the 
Veteran's opinion to be much less probative than the opinion 
of the competent health care specialist noted above, which 
was based on both the results of objective testing and the 
Veteran's report as to his history.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).

In summary, for the reasons and bases set forth above, the 
Board finds that service connection for metatarsalgia of the 
bilateral feet with idiopathic neuropathy, to include as 
secondary to the service-connected residuals of a left knee 
injury, is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

B.  Hepatitis C

The Veteran has also claimed entitlement to service 
connection for hepatitis C.  He essentially contends that he 
contracted this disability as a result of immunizations by 
airgun injection during service.  He has denied tattoos, IV 
drug abuse, or blood transfusions.  He did admit to 
intranasal cocaine use outside of service.  At his August 
2007 RO hearing, the Veteran testified that he underwent 
Interferon treatment in the 1990s.  

A VA medical record from August 2003 notes that the Veteran 
was first informed of his hepatitis C diagnosis in 1993.  It 
was noted that he started a course of Interferon/Ribavirin 
treatment two years ago, but had to quit after three months 
when he lost his insurance.  He tried to start it again in 
2003, but he again lost his insurance.  In addition to the 
risk factors noted above, this record reflects that the 
Veteran worked as a supply clerk in the military and had no 
exposure to blood in the military or after.  The Veteran also 
denied incarceration.  It was noted that the Veteran drank 
alcohol daily and that he had been in an alcohol dependence 
treatment program in 1993.  The impression was hepatitis C, 
genotype unknown.

In October 2008, the Veteran's representative submitted a 
copy of VA Fast Letter 04-13 (June 29, 2004) discussing the 
relationship between immunization with jet injectors and 
hepatitis C infection as it relates to service connection.  
Various key points were noted with the following conclusion: 

The large majority of HCV infections can be accounted 
for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection 
drug use.  Despite the lack of any scientific evidence 
to document transmission of HCV with airgun injectors, 
it is biologically plausible.  It is essential that the 
report upon which the determination of service 
connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the 
examiner believes the airgun was the source of the 
veteran's hepatitis C.

Service treatment records show that the Veteran received 
various immunizations and the Veteran provided credible 
testimony that he received in-service injections from an 
airgun.  The August 2003 VA physician indicated that a clear 
etiology had not yet been identified.  Based on this 
information and evidence, the Board remanded the Veteran's 
claim in March 2009 in order to obtain an etiology opinion. 

The December 2009 VA examination report notes that the 
Veteran's main hepatitis C risk factors are chronic heavy 
alcohol use and a history of intranasal cocaine use, even 
though the Veteran did deny having shared straws for that 
activity.  The examiner noted that there are no case reports 
of hepatitis C transmission by airgun injections, so 
therefore it is quite unlikely that the Veteran's 
vaccinations in the military would have caused his hepatitis 
C.  The examiner noted that the Veteran has a long history of 
alcohol abuse and cocaine use after the military and opined 
that these are the most likely risk factors for his 
development of the hepatitis C infection.  Therefore, after 
reviewing the available medical evidence and examining the 
Veteran, it was the examiner's medical opinion that the 
Veteran does currently have active hepatitis C, but it is 
less likely than not related to his active military service 
or events therein, to include airgun injections. 

As discussed above, the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, his knowledge and skill in 
analyzing the data, and his medical conclusion.  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions are within the province of the 
adjudicator.  Guerrieri, supra.  Whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens, supra.  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean, supra. 

The Board finds that the December 2009 VA examination report 
is highly probative evidence with respect to the etiology of 
the Veteran's hepatitis C.  The Board notes that the 
examination in this case was conducted by a physician 
assistant, and cosigned by a physician, who is qualified 
through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  
See Cox, supra.  The examiner thoroughly reviewed the medical 
evidence of record and evaluated the Veteran's risk factors 
with the purpose of determining whether it was at least as 
likely as not that the Veteran's hepatitis C was related to 
his in-service airgun injections.  The examination report 
discusses the Veteran's pertinent medical history as 
contained in these medical records and as reported by the 
Veteran himself during the examination.  For these reasons, 
the Board finds that the December 2009 VA examination report 
presents probative evidence to the question at hand.

Furthermore, the Board notes that there is no contradictory 
etiology opinion of record from a competent medical 
professional.  As noted above, the Board recognizes that 
there are instances in which lay testimony can provide 
probative evidence in medical matters.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  However, as a lay person, the Veteran 
is not competent to offer an opinion on complex medical 
questions, such as determining that his hepatitis C was 
caused by in-service airgun injections.  Therefore, this is 
not a case in which the Veteran's beliefs alone can serve to 
establish any association between his hepatitis C and his 
military service.  See Jandreau, supra.  Service connection 
for hepatitis C must therefore be denied.

In short, the Board finds that service connection for 
hepatitis C is not warranted.  As the preponderance of the 
probative evidence of record is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra. 




ORDER

Entitlement to service connection for metatarsalgia of the 
bilateral feet with idiopathic neuropathy, to include as 
secondary to the service-connected residuals of a left knee 
injury, is denied.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


